ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
This case came on before the court upon the Petition for Writ of Habeas Corpus filed on behalf of the Petitioner, Mark A. Hopkinson, on September 19,1990; the Motion to Dismiss Petition for Habeas Corpus Filed September 19, 1990, filed on behalf of the Respondent, the State of Wyoming, on September 19, 1990; and the arguments of counsel for the parties, and the court, having considered the file and record of the court; the authorities presented by the parties; and the argument of counsel, and being fully advised in the premises finds that:
1.The issue of severance of counts that is asserted by the Petitioner in the Petition for Writ of Habeas Corpus was addressed, given full consideration, and decided contrary to the position of the Petitioner in Hopkinson v. State, 632 P.2d 79 (Wyo.1981), cert. denied 455 U.S. 922, 102 S.Ct. 1280, 71 L.Ed.2d 463. (1982).
2. The doctrine of res judicata is applicable in habeas corpus proceedings. Hopkinson v. State, 708 P.2d 46 (Wyo.1985).
3. Section 1-27-125, W.S.1977 provides:
“Habeas corpus is not permissible to question the correctness of the action of a grand jury in finding a bill of indictment, or a petit jury in the trial of a cause nor of a court or judge when acting within their jurisdiction and in a lawful manner.”
4. The Petitioner has not demonstrated by his pleadings or his arguments that a court or judge acted without jurisdiction or in any unlawful manner in his case.
5. The Petition for Writ of Habeas Corpus should be denied.
IT THEREFORE IS ORDERED that the Petition for Writ of Habeas Corpus, filed herein on behalf of the Petitioner, Mark A. Hopkinson, on September 19, 1990, be, and it hereby is, denied.